DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170052068 to Nagai in view of US 20150277307 to Goto.
Regarding Claim 11, Nagai discloses a measuring device (Figs. 1-3, color measurement device CM; ¶¶ [0047]-[0053]) comprising: a conveyance portion configured to convey a sheet along a conveyance path (Figs. 1-3, sheet feeding unit 2 with conveyance roller assemblies 20-1 to 20-3; ¶¶ [0047]-[0053]); a shaft member extending in a sheet width direction perpendicular to a sheet conveyance direction (Figs. 1-3, rack 31; ¶¶ [0047]-[0053]); and a measurement unit configured to measure an image on the sheet on the conveyance path and move along the shaft member, said measurement unit including a light emitting portion configured to illuminate the sheet with light, a detecting portion configured to detect light reflected by the sheet and an engaging portion engaging with said shaft member (Figs. 1-3, color measuring unit 3 pinion engaged with rack 31; ¶¶ [0047]-[0053]).  However, Nagai is silent regarding an optical axis of the light emitted from the emitting portion and incident to the sheet is inclined relative to the sheet width direction. Goto discloses an optical axis of the light emitted from the emitting portion and incident to the sheet is inclined relative to the sheet width direction (Figs. 3-4 and 8, mark sensor 25 with light emitting device 23 emits obliquely light toward a dotted border E; ¶¶ [0060]-[0061], [0097]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nagai by providing an optical axis of the light emitted from the emitting portion and incident to the sheet is inclined relative to the sheet width direction as in Goto in order to provide for a well-known optical sensor configuration.
Regarding Claim 12, Goto discloses the optical axis is inclined relative to a normal direction of a surface of the sheet, and an angle formed between the optical axis and the sheet width direction is smaller than an angle formed between the optical axis and the sheet conveyance direction (Figs. 3-4 and 8, mark sensor 25 with light emitting device 23 emits obliquely light toward a dotted border E; ¶¶ [0060]-[0061], [0097]).
Regarding Claim 13, Goto discloses the optical axis is parallel to the normal direction of the surface of the sheet as viewed in the sheet width direction (Figs. 3-4 and 8, mark sensor 25 with light emitting device 23 emits obliquely light toward a dotted border E; ¶¶ [0060]-[0061], [0097]).
Regarding Claim 16, Nagai discloses said detecting portion is disposed in a position overlapping with the engaging portion as viewed in the sheet conveyance direction (Figs. 1-3, color measuring unit 3 pinion engaged with rack 31; ¶¶ [0047]-[0053]).  
Regarding Claim 17, Nagai discloses the image on the sheet measured by said measurement unit is a patch image (Figs. 1-3, color chart CT having a plurality of patches; ¶¶ [0049], [0079]-[0081]).
Regarding Claim 18, Nagai discloses an image forming system (Figs. 1-3, color measurement device CM in printer; ¶¶ [0047]-[0056]) comprising: an image forming portion configured to form an image on a sheet (Figs. 1-3, printer with printing unit; ¶¶ [0002]-[0004], [0049]-[0056]) comprising; a conveyance portion configured to convey the sheet along a conveyance path (Figs. 1-3, sheet feeding unit 2 with conveyance roller assemblies 20-1 to 20-3; ¶¶ [0047]-[0053]); a shaft member extending in a sheet width direction perpendicular to a sheet conveyance direction(Figs. 1-3, rack 31; ¶¶ [0047]-[0053]); and a measurement unit configured to measure an image on the sheet on the conveyance path and move along the shaft member, said measurement unit including a light emitting portion configured to illuminate the sheet with light, a detecting portion configured to detect light reflected by the sheet and an engaging portion engaging with said shaft member (Figs. 1-3, color measuring unit 3 pinion engaged with rack 31; ¶¶ [0047]-[0053]), and a control portion configured to change a condition of an image forming operation of said image forming portion on the basis of a measurement result of said measuring device (Figs. 1-3, printing unit and control processing unit 6; ¶¶ [0002]-[0004], [0049]-[0056]). However, Nagai is silent regarding an optical axis of the light emitted from the emitting portion and incident to the sheet is inclined relative to the sheet width direction. Goto discloses an optical axis of the light emitted from the emitting portion and incident to the sheet is inclined relative to the sheet width direction (Figs. 3-4 and 8, mark sensor 25 with light emitting device 23 emits obliquely light toward a dotted border E; ¶¶ [0060]-[0061], [0097], Note, Goto also discloses a controller 30 for mage forming device 10). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nagai by providing an optical axis of the light emitted from the emitting portion and incident to the sheet is inclined relative to the sheet width direction as in Goto in order to provide for a well-known optical sensor configuration. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Goto as applied to claim 11, and further in view of US 20180013907 to Nakaie.
Regarding Claim 14, Nagai in view of Goto discloses the measuring device according to Claim 11, but is silent regarding another shaft member extending in the sheet width direction, wherein said measurement unit includes another engaging portion engaging with said other shaft member. Nakaie discloses another shaft member extending in the sheet width direction, wherein said measurement unit includes another engaging portion engaging with said other shaft member (Fig. 4, reading sensor 200 on shaft member 234 and restricting member 236; ¶¶ [0075]-[0078]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nagai in view of Goto by providing another shaft member extending in the sheet width direction, wherein said measurement unit includes another engaging portion engaging with said other shaft member as in Nakaie in order to provide for greater stability. 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Goto as applied to claim 11, and further in view of US 20130243451 Hirota.
Regarding Claim 15, Nagai in view of Goto discloses the measuring device according to Claim 11, and Nagai further discloses the detecting portion includes a spectroscope element (Figs. 1-3, spectrophotometric color measuring unit 3 with spectroscopic optical element and photoelectric conversion element for measuring a reflectance (or transmittance) at each wavelength; ¶¶ [0047]-[0053]). Nagai in view of Goto does not explicitly disclose a spectroscope element configured to split the reflected light from the sheet on the basis of wavelength, and a plurality of image sensors configured to detect the light split by said spectroscope element. Hirota discloses a spectroscope element configured to split the reflected light from the sheet on the basis of wavelength, and a plurality of image sensors configured to detect the light split by said spectroscope element (Fig. 2, color sensor 200 with white LED 201, diffraction grating 202 for splitting the light, and line sensor 203 elements; ¶ [0055]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nagai in view of Goto by providing a spectroscope element configured to split the reflected light from the sheet on the basis of wavelength, and a plurality of image sensors configured to detect the light split by said spectroscope element as in Hirota in order to provide for greater color matching accuracy and color stability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852